Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation of 12.  Note:
Applicant’s after-final dated 6/3/2021 will not be entered into the record because the amendment to the independent claims raises a new issue that requires further consideration and/or search.  In light of this, it is, thus proper to deny entry of the proposed claim amendments.
In addition, the proposed claim amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal because they raise a new issue that requires consideration under 35 U.S.C. 101, 102, 103 and 112 and additional search and examination of limitations which were not previously considered or searched. 
Accordingly, the proposed after-final amendment of 6/3/2021 will not be entered into the record.  
In the absence of additional arguments or remarks regarding the patentability of the present claims, the claim amendments will not be entered and the claims remain rejected as previously set forth in the Final Rejection mailed on 4/12/2021.


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628